In a proceeding supplementary to execution, order directing the judgment debtor respondent, pursuant to Civil Practice Act, section 793, to pay to the judgment creditor appellant one dollar and fifty cents a week on account of the judgment, modified by increasing the amount directed to be paid to the sum of ten dollars a week, and as so modified affirmed, with ten dollars costs and disbursements to appellant. The amount which the Special Term directed to be paid is inadequate. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.